Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2020

                                      No. 04-20-00146-CV

      The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                              Appellant/Cross-Appellee,

                                                v.

                                          BAY, LTD.,
                                    Appellee/Cross-Appellant

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-09-51494-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

       The reporter’s record was due on April 2, 2020. See TEX. R. APP. P. 35.1. After the due
date, court reporter Sonia G. Trevino filed a notice of late record and advised this court that
Appellant has not paid the fee to prepare the reporter’s record.
       We ORDER Appellant to provide written proof to this court by April 13, 2020, that (1)
the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee, or (2)
Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
       If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order and our order of
April 2, 2020, pertaining to the reporter’s record from Irene Salazar. See id. R. 35.3(c) (limiting
an extension of time to file the record in a regular appeal to thirty days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court